Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Asakawa et al. (U.S. Application Pub. No. 2020/0039232 A1) 
	Asakawa et al. discloses the following claimed subject matter:
Re-claim 1, an inkjet recording method comprising the step of forming an image by applying an ink containing at least a coloring material (¶ [0033], [0077]-[0078]), [0141]-[0149]) and a processing (treatment) liquid containing at least a flocculant to a surface of a recording medium by a droplet discharge device (2), respectively, to coalescence the ink and the processing liquid (¶ [0134], [0144]), wherein an application amount of the processing liquid is changed in accordance with an application amount of the ink for each unit area in which the image is formed (¶ [0219], Table 2]), and the application amount of the processing liquid is controlled to be equal to or less than 5 g/m2 in all of the unit areas (¶ [0215]; assuming that 1 g/m2 corresponds to 0.645 mg/inch2 ); and when the image is formed in a plurality of printing passes, in the unit area in which the application amount of the processing liquid is equal to or more than 0.8 g/m2 (Table 2), an average value of the application amounts of the processing liquid in the unit area in each printing pass is controlled so that a deviation when compared between the printing passes is within + 30% (this throughput feature can be seen as implicitly by the number of passes of Asakawa et al. printing scheme, see ¶ [0165]-[0166])

Re-claim 2, wherein the application amount of the processing liquid to the unit area is controlled to be 100% or less of the application amount of the ink in all the unit areas where the image are formed, and the application amount of the processing liquid to the unit area is controlled to be 45% or less of the application amount of the ink when the application amount of the ink in the unit areas is equal to or more than 9 g/m2. (see ¶ [0215])

Re-claim 3, wherein the inkjet recording method is controlled so that the processing liquid is not applied to the unit area when the application amount of the ink is equal to or less than 1.0 g/m2 in the unit area where the image is formed. (described as area where a largest amount of ink applied may receive the treatment liquid in any prescribed range; see also ¶ [0172])


Re-claim 6, wherein a landing time of the processing liquid and a landing time of the ink are 0.6 seconds or less, respectively. (see ¶ [0180]; fig.3)

Re-claim 7, wherein the processing liquid is applied to an image forming region on which the image is formed and a peripheral region of the image forming region, and the application amount of the processing liquid to the peripheral region of the image forming region is controlled to be the same as the application amount of the processing liquid at an end portion of the image forming region. (see ¶ [0172])

Re-claim 8, wherein the inkjet recording method is controlled so that the processing liquid is not applied to the peripheral region of the image forming region when the application amount of the ink at the end portion of the image forming region is equal to or less than 15 g/m2. (described as area where a largest amount of ink applied may receive the treatment liquid in any prescribed range; see also ¶ [0172])

Re-claim 9, wherein the peripheral region of the image forming region is a region of 0.030 to 0.150 mm outside an outer periphery starting from the outer periphery of the image forming region. 

Re-claim 10, wherein a static surface tension of the processing liquid at 250C is smaller than a static surface tension of the ink. (see ¶ [0157])

Re-claim 11, wherein the processing liquid contains a polyvalent metal salt or a solution cationic polymer as the flocculant, and the processing liquid does not contain resin fine particles. (see ¶ [0145])

Re-claim 12, wherein a dynamic surface tension of the processing liquid is 35 mN/m or less at 25 0C and 50 ms. (see also ¶ [0157])

Re-claim 13, an inkjet recording apparatus (1) using an ink containing at least a
coloring material and a processing liquid containing at least a flocculant (¶ [0033], [0077]-[0078]), [0141]-[0143]), comprising a droplet discharge device (2) having one or more discharge ports (16) for discharging the ink and one or more discharge ports for discharging the processing liquid for forming an image by applying droplets of the ink and droplets of the processing liquid to a surface of a recording medium from the droplet discharge device (fig.3, 4, ¶ [0048]-[0050]) and to coalescence the droplets of the ink and the droplets of the processing liquid (¶ [0134], [0144]), wherein an application amount of the processing liquid is changed in accordance with an application amount of the ink for each unit area in which the image is formed (¶ [0219], Table 2), and the application amount of the processing liquid is controlled to be equal to or less than 5 g/m2 in all of the unit areas (¶ [0215]), and when the image is formed in a plurality of printing passes, in the unit area in which the application amount of the processing liquid is equal to or more than 0.8 g/m2 (Table 2), an average value of the application amounts of the processing liquid in the unit area in each printing pass is controlled so that a deviation when compared between the printing passes is within + 30% (¶ [0165]-[0166]).

Re-claim 14, wherein the application amount of the processing liquid to the unit area on which the image is formed is controlled to be 100% or less of the application amount of the ink, and when the application amount of the ink to the unit area is 9 g/m2 or more, the application amount of the processing liquid to the unit area is controlled to be 45% or less of the application amount of the ink. (see also ¶ [0215])

Re-claim 15, wherein the processing liquid is applied to the image forming region on which the image is formed and the peripheral region of the image forming region, and the application amount of the processing liquid to the peripheral region of the image forming region is controlled to be the same as the application amount of the processing liquid at an end portion of the image forming region. (see ¶ [0172])
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa et al. in view of Komamiya et al. (U.S. Application Pub. No. 2016/0243848 A1)
Re-claim 4, Asakawa et al. discloses elements of the instant claimed subject matter as noted above with the exception of wherein the processing liquid is applied by an error diffusion method.
Komamiya et al. (¶ [0043], [0097]) discloses the use of processing liquid (P) in the image printing where the known dithering method, error diffusion method can be applied to data conversion process so as to increase color levels. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adopt the error diffusion technique as taught by Komamiya et al. in the Asakawa et al. data process for the purpose of improving the printed image quality. 
	
Re-claim 5, Asakawa et al. does not disclose wherein the formation of an image on the surface of the recording medium is performed so that print areas corresponding to a print width of the droplet discharge device are arranged in parallel, and the application amount of the processing liquid in a vicinity of a boundary between the print areas is relatively increased. However, since the ink compositions are arranged in superimposed manner per unit area would cause ink bleed as disclosed by  Asakawa et al. (¶ [0176]-[0177]), it is within levels to ordinary skills in the art to be able to apply more ink to print areas having borders arranged in parallel patterns as oppose to overlapped manner. The reasons for doing such would have been to enhance image details without causing ink bleed.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853